IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1965
                              Filed July 20, 2022


IN THE MATTER OF THE ESTATE OF JAMES ANTHONY GOFORTH,
Deceased.

KAREN GOFORTH,
    Appellant,

vs.

CORRIE MAYNE GOFORTH and JONAH JAMES GOFORTH,
     Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Madison County, Elisabeth S.

Reynoldson, Judge.



      The administrator of an estate appeals a declaratory judgment ruling.

AFFIRMED.



      Lylea Critelli and Nick Critelli of CritelliLaw, P.C., Des Moines, Samuel H.

Braland, Earlham, and Eric F. Turner of Turner Law Offices, West Des Moines, for

appellant.

      Jane E. Rosien of Flander Rosien, P.C., Winterset, and Richard O.

McConville of Coppola, McConville, Carroll, Hockenberg, & Flynn, P.C., West Des

Moines, for appellees.



      Heard by May, P.J., and Greer and Chicchelly, JJ.
                                          2


MAY, Presiding Judge.

       The administrator of James Goforth’s estate—Karen Goforth, who is also

James’s widow—appeals a declaratory judgment order. We affirm.

       The case centers on some property in Earlham, Iowa. James bought the

property in August 2015. He financed it with a purchase-money mortgage (the

mortgage).1

       In September 2018, James and Karen married. They lived on James’s

property in Earlham. But Karen never joined the mortgage.

       In December, James died intestate. He was survived by Karen and his two

adult children, Corrie Goforth and Jonah Goforth. Karen is not the mother of Corrie

or Jonah.

       Karen sought a declaratory judgment “to determine the source of payment”

for the mortgage as well as “other debts and charges” of the estate.2 She noted

that, under Iowa Code section 633.212(1) (2018), her distributive share of the

property was one half. She also claimed that—because the property was her

homestead—the mortgage must be wholly satisfied from the other heirs’ shares of

the estate “with [her] share being liable only for the deficiency.”

       The district court disagreed. The court noted that James’s interest in the

property had only been his equity in the property, that is, the property’s “fair market

value less the outstanding balance of” the mortgage. And Karen’s statutory share


1 Later, the property was encumbered by second and third mortgages. Because
they are not at issue in this appeal, we discuss them no more.
2 Karen had been appointed administrator for the estate. And Karen’s petition

noted her role as administrator. But she also referred to herself as “the
administrator/spouse.” And her petition was largely concerned with her rights as
spouse.
                                           3


was “limited to one-half of” James’s interest. So, just as James’s interest had been

subject to the mortgage, Karen’s statutory share was too.              Thus, the court

concluded, Karen’s distributive share as surviving spouse “is subject to a pro rata

share of the” mortgage.

       Karen appeals. Our review of declaratory judgments depends on how the

case was tried. Here, the parties agree this action was tried at law. So our review

is for correction of legal error. United Fire & Cas. Co. v. Shelly Funeral Home, Inc.,

642 N.W.2d 648, 651 (Iowa 2002).

       As the district court correctly noted, Iowa Code section 633.212 “dictates

the distribution of assets when a decedent dies without a will leaving a surviving

spouse and children who are not also the children of the surviving spouse.” It

provides as follows:

                If the decedent dies intestate leaving a surviving spouse and
       leaving issue some of whom are not the issue of the surviving
       spouse, the surviving spouse shall receive the following share:
                1. One-half in value of all the legal or equitable estates in real
       property possessed by the decedent at any time during the marriage,
       which have not been sold on execution or by other judicial sale, and
       to which the surviving spouse has made no relinquishment of right.
                2. All personal property that, at the time of death, was in the
       hands of the decedent as the head of a family, exempt from
       execution.
                3. One-half of all other personal property of the decedent
       which is not necessary for the payment of debts and charges.
                4. If the property received by the surviving spouse under
       subsections 1, 2 and 3 of this section is not equal in value to the sum
       of fifty thousand dollars, then so much additional of any remaining
       homestead interest and of the remaining real and personal property
       of the decedent that is subject to payment of debts and charges
       against the decedent’s estate, after payment of the debts and
       charges, even to the extent of the whole of the net estate, as
       necessary to make the amount of fifty thousand dollars.

Iowa Code § 633.212.
                                           4


       We find a statute’s meaning “in the text of the statute, the words chosen by

the legislature.” In re Guardianship of Jorgensen, No. 18-1235, 2020 WL 7021507,

at *4 (Iowa Ct. App. Nov. 30, 2020) (cleaned up) (quoting Fishel v. Redenbaugh,

939 N.W.2d 660, 663 (Iowa Ct. App. 2019)), aff’d, 959 N.W.2d 670 (Iowa 2021).

       The words of subsection (1) entitle Karen to one-half of “the value of all the

legal or equitable estates in real property possessed by” James. Iowa Code

§ 633.212(1) (emphasis added). So, as to the property at issue here, the statute

plainly entitles Karen to one-half of James’s equity in the property, that is, the value

of the property minus the mortgage obligation. But nothing in the statute suggests

that Karen is entitled to a greater interest in the property than what James

possessed. So, because James didn’t own the property free and clear, Karen isn’t

entitled to have the property free and clear, either. Certainly, the statute doesn’t

obligate the other heirs—Corrie and Jonah—to pay off the whole mortgage so that

Karen can have the property free and clear.

       Karen does not argue otherwise.             She points to no language in

section 633.212 that would obligate the other heirs to pay the whole mortgage for

Karen’s benefit.

       Instead, Karen argues that, because she was not a party to the mortgage,

two cases—Haynes v. Rolstin, 145 N.W. 336 (Iowa 1914) and Dalton v. Dalton,

159 N.W. 992 (Iowa 1916)—require the mortgage to be satisfied first from Corrie

and Jonah’s portion of the inherited property. But Haynes and Dalton rely on

statutes and cases that long predate the enactment of our current probate code.

Cf. 1963 Iowa Acts ch. 326, § 212. And the holdings in Haynes and Dalton are

plainly inconsistent with our current code—particularly section 633.212, which
                                           5


expressly states what a surviving spouse “shall receive” but does not empower the

surviving spouse to require other heirs to satisfy mortgages on the decedent’s real

property. Compare Haynes, 145 N.W. at 336, and Dalton, 159 N.W. at 993–94,

with Iowa Code § 633.212(1). So we do not believe Haynes and Dalton govern.

Rather, we think the case is governed by the plain language of section 633.212.

         Karen argues that a different outcome is required because the property is

her homestead. We disagree. The legislature has addressed the “homestead” in

several statutes. For instance, chapter 561 is entitled “Homestead,” and its focus

is homestead rights. The homestead is also addressed in the probate code,

chapter 633. See Iowa Code §§ 633.239, .240. For example, section 633.240

permits a surviving spouse to elect to receive a life estate in the homestead “in lieu

of the spouse’s share in the real property possessed by the decedent.” (Emphasis

added.) But section 633.212, subsection (1)—the provision on which Karen’s case

depends—makes no distinction between homesteads and other real property. It

does not mention the “homestead” at all. Compare Iowa Code § 633.212(1)

(making no reference to “homestead”), and § 633.212(4) (distinguishing between

the “homestead interest” and other “real . . . property”). Nor does Karen cite any

other statute that entitles a surviving spouse to take title to the homestead free and

clear of any encumbrance. Nor does Karen cite any statute that requires other

heirs to satisfy encumbrances on the homestead for the benefit of the surviving

spouse.3 If the legislature had intended to grant such important rights to the


3   Iowa Code section 633.239 does provide:
                The share of the surviving spouse in such real estate shall be
         set off in such manner as to include the homestead, or so much
         thereof as will be equal to the share allotted to the spouse pursuant
                                         6


surviving spouse—and to place such onerous burdens on other heirs—we think

the legislature would have said so. It did not.

       For these reasons, we conclude Karen has shown no error in the district

court’s ruling. So we affirm.

       AFFIRMED.




        to section 633.238 unless the spouse prefers a different
        arrangement, but no such different arrangement shall be allowed
        unless there is sufficient property remaining to pay the claims and
        charges against the decedent’s estate.
However, section 633.239 applies when a surviving spouse elects to take against
a will. Because James died intestate, section 633.239 is inapplicable to this case.